DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 7/28/2021.

Status of Claims
Claims 1-20 are pending in this Office Action.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities: 
Claim 7 should be depended on Claim 6 since it refers to “the API interface”.
Claim 19 should be depended on Claim 18 not Claim 1.
Appropriate correction is required.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 1be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Mutha et al. (US 2019/0286839) “Mutha”, in view of Amano et al. (US 2011/0246732) “Amano”, and further in view of Maeda et al. (US 2003/0097533) “Maeda”.
Regarding Claim 1; Rosman discloses a method comprising:
deploying a compliance service accessible to other host computers in a distributed network environment through a payment-based subscription model to provide regulatory compliance as a service for cloud-based tenants in a multi-tenant system (Rossman: Fig. 1; col. 2, lines 1-9 – providing computer systems and resources, such as a virtual computing service, for supplying compliance evidence that validates compliance with compliance questions or one or more compliance regulations applied to large-scale virtualized computing resources used by many user or industries; col. 14, lines 60-67 – multi-tenant cloud-based environment); 
receiving from each subscriber parameters about the compliance service including information about their industry, data types and compliance questions (Rossman: Fig. 6 – steps 610-620; col. 11, lines 38-57 – compliance questions);
maintaining a first database storing relevant compliance rules dictating storage or processing of data in the host computers, and in accordance with the subscriber parameters (Rossman: Fig. 3 – Data stores 320; col. 10, lines 5-16 – store rules);
Rossman does not explicitly disclose maintaining a second database storing metadata about the data processed or stored in the host computers. However, Mutha discloses maintaining a second database storing metadata about the data processed or stored in the host computers (Mutha: Fig. 1C; paragraph [0104] -  index 150 or other data structure(s) “metadata” that may store: logical associations between components of the system; user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary data or secondary copies; preferences regarding the scheduling, type, or other aspects of secondary copy or other operations; mappings of particular information management users or user accounts to certain computing devices or other components, etc.; management tasks; media containerization; other useful data; and/or any combination thereof. For example, storage manager 140 may use index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data to/from secondary storage devices 108. For instance, index 150 may store data associating a client computing device 102 with a particular media agent 144 and/or secondary storage device 108, as specified in an information management policy 148). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman to include the feature of Mutha. One would have been motivated to make this combination to include method and system for store and manage data in compliance with established rules and regulations as taught by Mutha.
Rossman and Mutha do not explicitly disclose receiving storage requirements and policies for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives. However, Amano discloses receiving storage requirements and policies for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives (Amano: Fig. 7; paragraphs [0157-0161] - Service Level Policy consists of at least the following, in certain embodiments: the source storage pool location 706 and type 708; the target storage pool location 710 and type 712; the frequency for the creation of copies 714, expressed as a period of time; the length of retention of the copy 716, expressed as a period of time; the hours of operation 718 during the day for this particular Service Level Policy; and the days of the week, month or year 720 on which this Service Level Policy applies). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman and Mutha to include the feature of Amano. One would have been motivated to make this combination to 
receiving one or more questions from a host computer regarding compliance rules that impact the processing or storage of data by the host computer and as characterized in the second database; checking for compliance against the first database to answer the one or more questions (Rossman: Figs. 2. 5 – compliance system receives questions and providing responses).
Rossman, Mutha and Amano do not explicitly disclose notifying the host computer regarding compliance or non-compliance of the data and in the event of non-compliance, blocking the backup operation, otherwise allowing the backup operation in the multi-tenant system so as to meet the backup service objectives. However, Maeda discloses notifying the host computer regarding compliance or non-compliance of the data and in the event of non-compliance, blocking the backup operation, otherwise allowing the backup operation in the multi-tenant system so as to meet the backup service objectives (Maeda: Fig. 3 – notify and stop backup ‘steps 313-314; all data are completely processed ‘step 312’) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Mutha and Amano to include the feature of Maeda. One would have been motivated to make this combination to include notifying to host computer the failure or success of the backup operation as taught by Maeda.
Regarding Claim 3; Mutha discloses wherein the data comprises a plurality of data types, and further wherein the data location restrictions vary for different data types, and the data retention26Attorney Docket No. 110426.01 (DL 1.222) periods dictate a minimum data retention or a maximum (Mutha: paragraphs [0175, 0263] – various data retention or security regulations based on data types) and wherein the backup operation transfers data from one or more data sources to backup targets implemented as Virtual Machine (VM) storage in the distributed network environment (Mutha: Fig. 1D; paragraphs [0058, 0129] – distributed architecture, virtual machines).
Regarding Claim 5; Rossman discloses wherein the distributed network environment comprises a network of distributed data centers and the compliance service is deployed as a cloud-based service (Rossman: Fig. 3; col. 9, lines 39-56; also see Mutha: Fig. 1C; paragraph [0066] - Communication pathways 114 in some cases may also include application programming interfaces (APIs) including, e.g., cloud service provider APIs, virtual machine management APIs, and hosted service provider APIs).  
Regarding Claim 6; Mutha discloses wherein the network comprises a multi-tenant system and the host computers comprise respective tenants in the multi-tenant system, and further wherein, each tenant maintains a corresponding compliance process to access the compliance service through an application program interface (API) (Mutha: Fig. 1C; paragraph [0066] – pathways 114 in some cases may also include application programming interfaces (APIs) including, e.g., cloud service provider APIs, virtual machine management APIs, and hosted service provider APIs).  
Regarding Claim 7; Maeda further discloses wherein the API interface comprises a first API that provides an interface allowing a user of the host computer user to ask the question in plain text regarding applicable regulatory requirements, and a second API providing a notification in the notifying step in the form of a text message (Maeda: Fig. 3 – notify and stop backup ‘steps 313-314; all data are completely processed ‘step 312’).
Regarding Claim 11; Mutha discloses wherein the compliance rules comprise regulatory or policy rules established and enforced by at least one of: a regulatory body, a government, a user group, or a data provide (Mutha: paragraphs [0018, 0027]).  
Regarding Claims 18 and 20; note the rejection of claims 1 and 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Mutha et al. (US 2019/0286839) “Mutha”, in view of Amano et al. (US 2011/0246732) “Amano”, in view of Maeda et al. (US 2003/0097533) “Maeda”, and Holdman et al. (US 8,458,422) “Holdman”.
Regarding Claim 2; Mutha discloses wherein the compliance rules comprise rules selected from at least one of: data location restrictions, data retention periods, and required number of copies (Mutha: paragraphs [0074, 0259, 0278] – complying with regulatory data retention).
Rossman, Mutha, Amano and Maeda do not explicitly disclose wherein the step of checking for compliance comprises periodically checking for compliance on a periodic basis defined by a user or the compliance service. However, Holdman discloses disclose wherein the step of checking for compliance comprises periodically checking for compliance on a periodic basis defined by a user or the compliance service (Holdman: col.2, lines 20-22 – as a secondary check to confirm policy compliance, each object may be examined periodically and compare to the policy settings). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Fawcett  and Shimada to include the feature of Holdman. One would have been motivated to make this combination to include periodically check to confirm policy compliance as taught by Holdman. 
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Mutha et al. (US 2019/0286839) “Mutha”, in view of Amano et al. (US 2011/0246732) “Amano”, in view of Maeda et al. (US 2003/0097533) “Maeda”, and further in view of Shimada et al. (US 2017/0010941) “Shimada”.
Regarding Claim 4; Mutha discloses the metadata stored in the second database comprises information regarding the data selected from at least one of. data identifier, data type, data location, creation date/time, modification data/time, access privileges, and owner (Mutha: paragraph [0069] - Metadata can include, without limitation, one or more of the following: the data owner, the last modified time, a data object name (e.g., a file name), a data object size, creation date, file type, last accessed time, location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), frequency of change (e.g., a period in which the data object is modified), business unit (e.g., a group or department that generates, manages or is otherwise associated with the data object), aging information (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage),file location within a file folder directory structure, user permissions, owners, groups, access control lists (ACLS), system metadata (e.g., registry information), combinations of the same or other similar information related to the data object. 
Rossman, Mutha, Amano and Maeda do not explicitly disclose wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO). However, Shimada discloses wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO) (Shimada: paragraph [0091] – backup and recovery process including RPO and RTO). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Mutha, Amano and Maeda to include the feature of Shimada. One would have been motivated to make this combination to include RPO and RTO related to a process based upon backup for recovering a virtual computer based on generation of a backup schedule  of the virtual server is enabled and leads to the reduction of running costs as taught by Shimada. 
Regarding Claim 19; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Mutha et al. (US 2019/0286839) “Mutha”, in view of Amano et al. (US 2011/0246732) “Amano”, in view of Maeda et al. (US 2003/0097533) “Maeda”, and further in view of Fawcett et al. (US 10,484,429) “Fawcett”.
Regarding Claim 8; Rossman, Mutha, Amano and Maeda do not explicitly disclose wherein the notifying comprises proactively notifying the user in the event of at least one of: a change in a regulation due to updates or modifications; a change in the data type; and a change in the data location. However, Fawcett disclose wherein the notifying comprises proactively notifying the user in the event of at least one of: a change in a regulation due to updates or modifications; a change in the data type; and a change in the data location (Fawcett: col. 6, lines 34-47 – a notification may be generated by the compliance verification application 124 and presented indicating that the content delivery application 122 is not compliant and is at high risk for compliance issues. The notification may include recommendations to correct the compliance issues, such as anonymizing the data log 126, storing a portion of the IP address instead of the full IP address, reducing a retention time of the data log 126). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Mutha, Amano and Maeda to include the feature of Fawcett. One would have been motivated to make this combination to include a notification that generated and presented by compliance verification application to reduce or prevent the risk of unauthorized access of sensitive information as taught by Fawcett. 
Regarding Claim 9; Mutha further discloses wherein the notification includes a directing instructing the user to perform a data processing act selected from at least one of: delete a copy due to a retention regulation change or violation; create more copies due to a regulation change; or move a copy due to a regulation change (Mutha: paragraphs [0278-0279])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Mutha et al. (US 2019/0286839) “Mutha”, in view of Amano et al. (US 2011/0246732) “Amano”, in view of Maeda et al. (US 2003/0097533) “Maeda”, and further in view of Lozano et al. (US 2017/0235909) “Lozano”.
Regarding Claim 10; Rossman, Mutha, Amano and Maeda do not explicitly disclose wherein the API interface accesses the compliance service through a JavaScript Object Notation (JSON) format. However, Lozano discloses wherein the API interface accesses the compliance service through a JavaScript Object Notation (JSON) format (Lozano: paragraph [0077] – clinical data interoperability  includes an API with JavaScript Object Notification (JSON) format or any other acceptable format, and file transfer service compliant with Health Level Seven (HL7) standards or any appropriate standard or custom format). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Mutha, Amano and Maeda to include the feature of Lozano. One would have been motivated to make this combination to use API with JSON to authenticate processes and techniques for keeping secure health data information as taught by Lozano. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Fawcett et al.
 (US 10,484,429) “Fawcett”, and further in view of Maeda et al. (US 2003/0097533) “Maeda”.
Regarding Claim 12; Rosman discloses a method of maintaining regulatory compliance of data stored in a multi-cloud storage environment, comprising: 
providing regulatory compliance as a service through a payment-based subscription model for cloud-based tenants in a multi-tenant system of the multi-cloud storage environment (Rossman: Fig. 1; col. 2, lines 1-9 – providing computer systems and resources, such as a virtual computing service, for supplying compliance evidence that validates compliance with compliance questions or one or more compliance regulations applied to large-scale virtualized computing resources used by many user or industries; col. 14, lines 60-67 – multi-tenant cloud-based environment); 
maintaining a database of relevant regulatory and industry requirements related to data storage, management and recovery (Rossman: Fig. 3 – Data stores 320; col. 10, lines 5-16 – store rules);
receiving user definitions of industry and data management and storage parameters; receiving user questions from a host computer regarding compliance rules for regulatory requirements for specific types of data specific to the user defined industry and the data management and storage parameters (Rossman: Fig. 6 – steps 610-620; col. 11, lines 38-57 – compliance questions);
Rossman does not explicitly disclose receiving storage requirements and policies for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including backup periods, backup targets, storage identifiers, and backup service objectives. However, Amano discloses receiving storage requirements and policies for a backup operation executed by a backup server, from at least the second database specifying backup requirement parameters including (Amano: Fig. 7; paragraphs [0157-0161] - Service Level Policy consists of at least the following, in certain embodiments: the source storage pool location 706 and type 708; the target storage pool location 710 and type 712; the frequency for the creation of copies 714, expressed as a period of time; the length of retention of the copy 716, expressed as a period of time; the hours of operation 718 during the day for this particular Service Level Policy; and the days of the week, month or year 720 on which this Service Level Policy applies). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman to include the feature of Amano. One would have been motivated to make this combination to improve data management, data protection, disaster recovery and business continuity as taught by Amano (par. 001). 
Rossman and Amano do not explicitly disclose providing responses and recommendations to the user questions regarding compliance. However, Fawcett discloses providing responses and recommendations to user questions regarding compliance (Fawcett: Fig. 1 – step 170 – recommendations for not compliant; Fig. 5 – steps 570-582 – determine responses to compliance questions, send a notification to one or more users; col. 8,lines 50-55 – the compliance verification application 124 may send a notification to one or more owners. The notification may indicate compliance or noncompliance, compliance issues, risk scores, risk categories, request manual review, a graphical indicator of risk and compliance, recommendations to correct any compliance issues or reduce risks (e.g., delete or anonymize the complete IP address, etc.), and other information). Therefore, it would have been obvious to a person of 
Fawcett discloses receiving notification of data types stored in a data storage location (Fawcett: co. 14, lines 16-35 - a data permissions scanner may be used to determine whether an application accesses a certain data type, and/or whether any accessed data types may be associated with sensitive information. The scanner may search for IP addresses in log files. A data retention policy scanner may be used to determine how long data is retained as a result of certain applications. The scanner may programmatically access storage configurations to determine the retention periods that are being applied to production datasets); 
checking for compliance of the stored data against the relevant regulatory and industry requirements (Fawcett: Fig. 5 – process for automated sensitive information and data storage compliance verification); and
Rossman and Fawcett do not explicitly disclose if non-compliant, notifying the storage system of non-compliance, blocking the backup operation, and if compliant, monitoring the database and storage system for changes in at least one of the requirements and data types and allowing the backup operation in the multi-tenant system so as to meet the backup service objectives. However, Maeda discloses if non-compliant, notifying the storage system of non-compliance, blocking the backup operation, and if compliant, monitoring the database and storage system for changes in  (Maeda: Fig. 3 – notify and stop backup ‘steps 313-314; all data are completely processed ‘step 312’) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman and Fawcett to include the feature of Maeda. One would have been motivated to make this combination to include notifying to host computer the failure or success of the backup operation as taught by Maeda.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Fawcett et al.
(US 10,484,429) “Fawcett”, in view of Maeda et al. (US 2003/0097533) “Maeda”, and further in view of Shimada et al. (US 2017/0010941) “Shimada”, and further in view of Holdman et al. (US 8,458,422) “Holdman”.
Regarding Claim 13; Rossman discloses integrating a compliance service process maintaining the regulatory compliance with a backup system storing data in one or more storage devices (Rossman: Fig. 3 – Data stores 320). 
Rossman and Fawcett do not explicitly disclose wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO). However, Shimada discloses wherein the backup service objectives comprise at least one of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO) (Shimada: paragraph [0091] – backup and recovery process including RPO and RTO). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to 
Rossman, Fawcett and Shimada do not explicitly disclose wherein the step of checking for compliance comprises periodically checking for compliance on a periodic basis defined by a user or the compliance service. However, Holdman discloses wherein the step of checking for compliance comprises periodically checking for compliance on a periodic basis defined by a user or the compliance service (Holdman: col.2, lines 20-22 – as a secondary check to confirm policy compliance, each object may be examined periodically and compare to the policy settings). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Fawcett  and Shimada to include the feature of Holdman. One would have been motivated to make this combination to include periodically check to confirm policy compliance as taught by Holdman. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Fawcett et al. (US 10,484,429) “Fawcett”,  in view of Maeda et al. (US 2003/0097533) “Maeda”, in view of Shimada et al. (US 2017/0010941) “Shimada”, and further in view of Holdman et al. (US 8,458,422) “Holdman”, and further in view of Borlick et al. (US 2017/0279890) “Borlick”.
Regarding Claim 14; Rossman, Fawcett, Maeda, Shimada and Blah do not explicitly disclose deploying the compliance service process as a server-side process in a first cloud to monitor and validate data transfers between applications residing in other clouds that may reside in respective other countries.  However, Borlick discloses deploying the compliance service process as a server-side process in a first cloud to monitor and validate data transfers between applications residing in other clouds that may reside in respective other countries (Borlick: Fig. 6 – e.g. First cloud server can transfer data to second cloud server based on metadata policies 128 e.g. geographical restrictions; paragraph [0029] – the different storage clouds 114, 116, 118 may be placed at different geographical locations separated by a considerable distance, such as at least 10 kilometers, or for that matter in different countries or continents). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Fawcett, Maeda, Shimada and Blah to include the feature of Borlick. One would have been motivated to make this combination to include method of distribution of data in cloud storage based on policies, storing data in cloud storage comprising a plurality of cloud servers located in a plurality of geographical locations  as taught by Borlick (Abs.). 
Regarding Claim 15; Borlick further discloses wherein the data transfers comprise a data migration from location controlled by an application from a second cloud to a data storage location in a third cloud (Borlick: Figs. 5, 6), and Mutha discloses wherein the backup operation transfers data form one or more data sources to backup targets implemented as Virtual Machine (VM) storage in the distributed network  (Mutha: Fig. 1D; paragraphs [0058, 0129] – distributed architecture, virtual machines).
Regarding Claim 16; Rossman further discloses wherein the compliance service process is integrated with the backup system through one or more application program interfaces (APIs) (Rossman: Fig. 2 – API Module; 295 col. 4, lines 55-57).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 9,967,285) “Rossman”, in view of Fawcett et al.
 (US 10,484,429) “Fawcett”, and further in view of Maeda et al. (US 2003/0097533) “Maeda”, in view of Mutha et al. (US 2019/0286839) “Mutha”, and further in view of Jayanti Venkata et al. (US 2016/0088021) “Jayanti Venkata”.
Regarding Claim 17; Rossman, Fawcett and Maeda do not explicitly discloses wherein the regulatory and industry requirements comprise rules dictating security, access, storage period, and minimum data integrity of the stored. However, Mutha discloses wherein the regulatory and industry requirements comprise rules dictating security, access, storage period, and minimum data integrity of the stored data (Mutha: paragraph [0180] – security policy; Fig. 1E – storage policy A 148A; paragraph [0141] – data integrity), storage devices (Mutha: paragraph [0060]), data retention policies (Mutha: paragraphs [0070, 0075] – retention policies on primary storage and secondary storage), and risk tolerance (Mutha: paragraph [0168]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Fawcett and Maeda to include the feature of Mutha. One would have been motivated to make 
 Rossman, Fawcett, Maeda and Mutha do not explicitly disclose wherein the data management and storage parameters comprise: device manufacturer, device model, device type. However, Jayanti Venkata discloses wherein the data management and storage parameters comprise: device manufacturer, device model, device type (Jayanti Venkata: paragraph [0046] - A remote device may store metadata attributes about the remote device, including, a type of operating system on the remote device, a version of the operating system, a host identifier if the remote device is hosted on another device, a device type, an IMEI (International Mobile Equipment Identity) number, a model of the remote device, a service provider (e.g., a carrier) of the remote device, a device name, a device state, a compliance status, or other information about the remote device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Rossman, Fawcett, Maeda and Mutha to include the feature of Jayanti Venkata. One would have been motivated to make this combination to include method of managing compliance of remote devices that access an enterprise system as taught by Jayanti Venkata. 

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153